          Case 1:19-cv-07136-LLS Document 320 Filed 08/17/21 Page 1 of 3




August 17, 2021                                                                 Orrick, Herrington & Sutcliffe LLP
                                                                                222 Berkeley Street
                                                                                Suite 2000
Via ECF                                                                         Boston, MA 02116-3740
                                                                                +1 617 880 1800
                                                                                orrick.com
The Honorable Louis L. Stanton
United States District Judge
                                                                                R. David Hosp
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street                                                                E dhosp@orrick.com
                                                                                D +1 617 880 1886
New York, NY 10007-1312                                                         F +1 617 880 1801


Re:     American Broadcasting Companies, Inc. et al. v. David R. Goodfriend et al., No. 19-
        cv-7136-LLS

Dear Judge Stanton:

         We represent defendants Sports Fans Coalition NY, Inc. (“SFCNY”) and David R.
Goodfriend (collectively “Defendants”) in the above referenced matter, and we write to object to
Plaintiffs’ request to continue the trial date in this matter.1 Defendants object to Plaintiffs’ attempt
to delay the trial, and request that the Court honor the parties’ prior request to remain eligible for a
trial to be scheduled in the first three weeks of November, and maintain this case on the current list
of trials that could be scheduled that month. Defendants are ready to try this case, and it should go
forward on the earliest possible date.

         First and foremost, Plaintiffs do not provide any compelling reason to remove this case from
the queue of cases to be scheduled in November. Plaintiffs do not provide any indication that all
trials that will be scheduled for November by the centralized calendaring system have been
scheduled at this point—and it is our understanding from the clerk’s office that more trials may be
scheduled for that time frame going forward. Plaintiffs suggest that “it appears that there would be
greater certainty with a 2022 trial date,” but that does not make sense. It is our understanding that
even February trial dates are still being scheduled by the centralized system, and there is no guarantee
that a February trial date would not be bumped in the future if necessary to accommodate a criminal
trial, for example, resulting in even further delays. Plaintiffs also assert that “[g]iven the pandemic
resurgence, we hope that February will be a better environment for the parties as well as the Court
and the jurors.” But, unfortunately, this “hope” does not align with what we have seen in the past.
To the extent that the pandemic does not abate before the fall, last year’s experience tells us that the
greatest spike in coronavirus cases occurs in January and February following the winter holidays,

1
  Defendants’ counsel explicitly informed Plaintiffs’ counsel that we intended to respond to any letter
to the Court. Plaintiffs nevertheless omitted any such indication from their letter despite having
complained to the Court that Defendants omitted a direct notification to that effect a week ago. We
do not believe either party was prejudiced in either instance.
                                                   1
          Case 1:19-cv-07136-LLS Document 320 Filed 08/17/21 Page 2 of 3




not in the first three weeks of November—before the Thanksgiving holiday. As a result, to the extent
that this case is calendared in the first three weeks of November, the chance of interference from the
pandemic is seemingly less likely than if the trial is scheduled for February.

         Plaintiffs’ request is also premature in light of the fact that both parties were informed by
Your Honor’s clerk that we will likely have significantly greater clarity by early September as to
whether or not we are scheduled for a trial in November. Plaintiffs suggest that waiting a few weeks
for that clarity presents the “worst of all worlds” because the parties “would lose the opportunity to
firm up a date in early 2022, as other litigants will surely seek firm trial dates as well.” Plaintiffs
give no basis for their asserted belief that there will be a run of February trial dates in the next few
weeks (when many judges and attorneys are on vacation) such that this matter will be wholly shut
out of that option. Given that there is still a chance that the matter could be set for trial this year,
Defendants’ strong preference is to remain in consideration for such a date in order to resolve this
matter as quickly as possible. Should it be determined in September that there is no likelihood that
this matter will be scheduled for trial in November, Defendants would certainly support a joint
request to schedule the trial for a date certain as early as practicable in 2022 (understanding that the
Court is not available for a trial in December).

         Plaintiffs’ final argument for delaying trial by an additional three months is that they believe
that it would be more convenient for their witnesses if they could have some certainty in their
schedules, and Plaintiffs’ attorneys would prefer not to spend time now doing the work to prepare
for trial. Plaintiffs seem to forget, though, that they were the ones who brought this litigation. It
should hardly be considered an inconvenience to get themselves prepared for the trial and make their
witnesses available, particularly given the fact that we will have greater certainty by the beginning
of September, providing a full two months for Plaintiffs’ witnesses to mark the trial on their
calendars. And it is hardly fair to force Defendants to wait for a trial to seek their exoneration.2
Further, with respect to the relief Plaintiffs’ seek (i.e., pushing out the pre-trial order deadlines),
Defendants do not believe that it is a significant burden on the parties to prepare the Pre-Trial Order
now, as the parties have completed fact and expert discovery and have already briefed the issues for
summary judgment. Indeed, Your Honor’s individual practices suggest that Plaintiffs are to provide
proposed findings of fact to Defendants “promptly after the completion of discovery,” in order to
begin the process for determining what the parties can agree upon in advance of trial. Individual
Practices of Judge Louis L. Stanton, Section 4.A.1. Discovery in this matter closed months ago, and




2
  Defendants are particularly concerned by Plaintiffs’ request to put this trial off given that
Plaintiffs have opposed Defendants’ request to take preservation depositions of individual users of
the Locast service. Delaying the trial until February presents even further risk of these individuals
not being able to present testimony to the Court. It may very well be that this is part of Plaintiffs’
intent.

                                                   2
          Case 1:19-cv-07136-LLS Document 320 Filed 08/17/21 Page 3 of 3




there is no reason that the parties cannot prepare the necessary proposed findings of fact in
accordance with the Court’s rules.3

        Finally, as this Court is no doubt aware from the multitude of filings in this matter, Plaintiffs
filed this case in July of 2019, after waiting a year and a half after SFCNY launched the Locast
service before taking any action. Plaintiffs alleged that SFCNY was a sham organization founded
and funded by and for the benefit of DISH Networks and AT&T, and for the pecuniary benefit of
David Goodfriend. Plaintiffs had no evidence to support those allegations at the time, but they made
them anyway. Now, after two years of litigation and extensive discovery, there is still no evidence
to support the allegations made in Plaintiffs’ Complaint. To the contrary, the undisputed evidence
shows that no pay-TV platform was involved in or funded the creation of SFCNY or the launch of
the Locast service, and neither Mr. Goodfriend nor any other principal, officer or employee of
SFCNY has been paid anything for their involvement in the organization. SFCNY operates within
the clear bounds of the law, providing members of the public with legal access to the OTA television
programming Plaintiffs are obligated to make available for free, and Defendants are eager to have
this matter resolved as quickly as practicable. If summary judgment is not granted, and a trial is
needed, it should be held at the earliest possible time.

Respectfully submitted,

/s/ R. David Hosp

R. David Hosp

CC: All counsel of record via ECF




3
  Defendants note that the parties had agreed to a schedule by which Plaintiffs were to provide
their proposed findings of fact and evidentiary support on August 16th. Defendants were then to
provide their response, counter findings of fact, and additional proposed findings of fact (along
with all evidentiary support) by August 30th and then Plaintiffs were to provide their response by
September 13th. As of the filing of this letter, Defendants have not received Plaintiffs’ proposed
findings of fact. It thus appears that Plaintiffs have unilaterally abrogated the schedule that was
agreed upon to meet the Court’s current pretrial scheduling order.
                                                   3
